Citation Nr: 1614212	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than January 7, 2009, for the assignment of an increased evaluation for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which increased the evaluation for the Veteran's service-connected depressive disorder from 10 percent to 30 percent, effective from January 7, 2009, and to 50 percent effective from May 21, 2009.

This issue was remanded by the Board for further development in February 2012.


FINDING OF FACT

The evidence of record does not indicate psychiatric symptoms productive of reduced reliability and productivity were manifested within one year of January 7, 2009.


CONCLUSION OF LAW

The criteria for an effective date prior to January 7, 2009, for a 50 percent evaluation for an acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5110  (West 2014); 38 C.F.R. §§ 3.400, 4.130 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Here, the Veteran's claim was remanded by the Board in February 2012 so as to afford the Veteran an opportunity to submit a medical consent form authorizing VA to obtain additional medical records.  Specifically, the Board noted that evidence of record suggested that the Veteran had received psychiatric care while incarcerated at the Shelby Country Corrections Center.  It was thought that those records could be pertinent, as the Veteran's period of incarceration overlapped with the time period at issue in this decision (January 2008 through January 2009).  In accordance with the Board's remand, copies of VA Form 21-4142 were sent to the Veteran in April 2012 which specifically noted that VA would attempt to obtain any pertinent, non-VA records, to include such records from the Shelby Country Corrections Center.  However, the Veteran failed to submit such consent, and as such, no attempt to retrieve these records was initiated.  

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to fill out the release form.  He failed to do so, and as such, VA lacks the authorization to seek additional evidence.

The record also reflects that the Veteran's VA medical records and Social Security Administration  disability file have been obtained.  A VA examination is not warranted in this case, as the Veteran's current level of disability is not an issue on appeal.  Therefore, the Board is satisfied that VA's duty to assist has been satisfied in this case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Earlier Effective Date

In this case, while the February 2012 Board decision granted entitlement to an earlier effective date for a 50 percent evaluation for the Veteran's service-connected psychiatric disorder as of January 7, 2009, the question of whether said disability met the criteria for a 50 percent rating within one year prior to January 7, 2009, was remanded for additional development.  As noted above, the case was specifically remanded to as to obtain any additional, non-VA treatment records, to the extent available, which were not associated with the file at that time.

The pertinent legal authority provides that an effective date for increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b)  (West 2014); 38 C.F.R. § 3.400(o)(2) (2015); see also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997). 

If the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  See 38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27   (1997). 

Under the General Rating Formula for Mental Disorders, a 50 percent rating provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Turning to the evidence of record, the record indicates that after the Veteran filed his original claim for benefits in 2006, he was convicted of a drug-related crime, and he was incarcerated.  It appears that the Veteran was released from prison in July 2008, and he presented himself to a VA medical facility for psychiatric treatment in January 2009 (forming the bases of his current effective date via the Board's February 2012 decision).  He was examined for VA purposes in May 2009, and the RO awarded the Veteran an increased 50 percent disability rating for his psychiatric illness effective from the May 2009 examination, based on the contents of that report.  As noted by the Board in February 2012, many of those findings were also revealed in the records of the Veteran's treatment beginning in January 2009, (specifically beginning January 7th), which highlighted the Veteran's complaints to include insomnia, depression, anger, stress, and memory problems.  

Prior to that date, the most recent mental health VA outpatient consult of record is dated November 21, 2006.  VA treatment records do not exist within one year prior to January 7, 2009.  In light of the foregoing, the Board finds that the record lacks evidence to show that the Veteran's disability was manifested by occupational and social impairment with reduced reliability and productivity, and as such an earlier effective date for the assignment of a 50 percent evaluation for an acquired psychiatric disorder is denied.   


ORDER

Entitlement to an effective date earlier than January 7, 2009, for the assignment of an increased evaluation for an acquired psychiatric disorder, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


